ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Pasé 1eur 64

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU
CONTRAT DE CONCESSION FORESTIERE

SODEFOR 12/03 : AAC 1 & 2

REMARQUE PREALABLE :

Le plan de gestion du titre GA 12/03 n'est pas à ce jour validé par l'administration forestière.
Les clauses sociales ayant été signées avant l'établissement de ce document, le plan de
gestion devra être rédigé en cohérence avec les clauses sociales notamment pour la
localisation des AAC et indirectement des communautés concernées, sur l'estimation de la
ressource ayant servi de base aux négociations avec les communautés pour le calcul du fonds
prévisionnel de développement et au niveau du chronogramme prévisionnel de réalisation des
projets communautaires.

Le premier bloc quadriennal comprenant les AAC 1, 2, 38 et 4 est couvert par deux clauses
sociales.

Conformément au PV de définition contradictoire des délimitations des deux territoires de
groupements, établi sur la base d'une cartographie participative, il a été convenu que :

+ La première clause sociale concerne les villages de BUBURU I, BUBURU ll,
BOMBANDA, MOSALA LOBIKO, MOBOMBA, BOBOKO, MOKOLOVESI, BOMAI,
MOKAME, BONZAMBE, MAKANYA, LIKOKO et LIBULU du groupement MANGBA.
Elle porte sur les AAC 1 et 2. Le montant prévisionnel du fonds de développement est
de 90 908 $ (Nonante mille neuf cent et huit dollars Américains).

+ La seconde clause sociale concerne les villages de BONGANZI, BONKAMBA,
BONAKO, MALANGA, MUNZOI, LONTAMBU, BOKOMBE, BOMPIELE, BOLOZA
BONGUNDANA et MOKIZI du groupement MAKUTU. Elle porte sur les AAC 3 et 4. Le
montant prévisionnel du fonds de développement est de 90 508 $ (Nonante mille cinq
cent et huit dollars Américains). N

5 6
BL

Ce Te
15 __|/ 56
[8 #4

SODEFOR- ONG =

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Entre :

Page 2 sur 64

1° la communauté locale, des villages de BUBURU I, BUBURUII, BOMBANDA, MOSALA

LOBIKO, MOBOMBA, BOBOKO, MOKOLOVESI,

BOMAI,

MOKAME, BONZAMEE,

MAKANYA, LIKOKO, LIBULU du groupement MANGBA dont les listes des composantes

sont reprises en Annexe 1,
Située dans :

Le groupement, MANGBA
Le secteur de DZAMBA,

Le territoire de BOMONGO,
Le district de l'EQUATEUR,

La province de l'EQUATEUR,

en République Démocratique du Congo, représentée par Mrs les notables :

N° | Localité Nom et Prénom Fonction
01 | BUBURU I LELEKE M'EVA Moise Chef de groupement
02 | BOMAI EKABA EMALA Notable
03 | MOKAME MOLONGO BIKOLELE Notable
04 | BOBOKO MAYANGA MOBOMBO Notable
05 | MOKOLOVESI BOZOME Jam's Notable
06 | BONZAMBE BOKUBMBA Théodore Notable
07 | BOMBANDA MUKONO Nestor Notable
08 | MANKAYA YANGA MOKOLOMBA Notable
09 | LIBULU MALEMBE Daniel Notable
10 | BUBURU TOBONGO Adèle Notable
représentée au comité de négociation par:
N° _| Localité Nom et Prénom Fonction
11_| BUBURU BOLUKA Roger Cultivateur
12 | BUBURU LELEKE Parfait Cultivateur
13 | MOKOLOVESI IYOLO BONOKO Infirmier
14 | BOBOKO BOZANZO Ernest Infirmier ou ,
15 | BUBURU II MOOMBO Jacques Cuitivateur _ ," : S.
16 | BUBURUI MOKOME Herman Consultant
17_| BONZAMBE BONGEMBA BOKOMBO Enseignant/’
18 | MOSALA LOBIKO | MOWANGI BOSENGE Secouriste/ :
19 | BUBURU II NKEKO BABOTO Consultant.
20 | BUBURU Il MANDAY Philippe Greffier

Et ci-après dénommée « la communauté locale », d'une part ;

H 2 3 4 5 - 6 7 8
#10 |
#8 «es de ) 22
11 7 1 is | 17 18 19 Cr
PALAEZ OR IPN
ma ONG — Æ

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba PRESS Ur ee

2° la société d'exploitation forestière dénommée la Société de Développement Forestier, en
sigle SODEFOR immatriculée au registre de commerce sous le numéro 32414-Kin ayant
son siège au n°2165, avenue des Poids Lourds, commune de GOMBE, ville de KINSHASA,
en République Démocratique du Congo, représenté par Mr José Albano Maïa TRINDADE,
qui a donné délégation de signature à Erasme KIAMFU MULETSE, Responsable du bureau
d'études et statistiques.
Et ci-après dénommée « le concessionnaire forestier », d'autre part ;

Etant préalablement entendu que :

La société SODEFOR est titulaire du titre forestier n°012/03 selon la convention
N°012/CAB/MIN/AFF-ET/03 du 25 mars 2003 portant octroi d'une garantie
d'approvisionnement en matière ligneuse jugé convertible en contrat de concession
forestière comme notifié par la lettre n°4905/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre
2008.

CHAPITRE 1: DES DISPOSITIONS GENERALES

Article 1 :
Le présent accord constitue la clause sociale du cahier des charges du contrat de concession
forestière.
Il a pour objet principal, conformément à l'article 13 de l'Annexe 2 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent, d'organiser la mise
en œuvre des engagements du concessionnaire forestier relatifs à la réalisation des
infrastructures socio-économiques et services sociaux au profit de la communauté locale.
Il vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.
Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre premières
années du contrat de concession, et se rapporte aux deux premières assiettes annuelles de
coupe, conformément à l’article 1 de l'Annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
précité.
Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé, cet accord
couvre alors une période de cinq années, comme l'indique l’article 17 de l'Annexe 1 de l'arrêté

n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau bloc de “Bnq assiettes

annuelles de coupes. / ÿ 4

/!

!

5 5 7 8 [Ti T0

14
rArAEZ RE qu) A4

SODEFOR ONG

— FA
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Fate a sure

Article 3 :
Les parties peuvent de commun accord et moyennant un avenant, modifier une quelconque
clause du présent accord.

& CHAPITRE 2 : OBLIGATION DES PARTIES
SECTION 1€°£ : OBLIGATIONS DU CONCESSIONNAIRE FORESTIER

$ Article 4 :

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) la réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socio-économiques ci-après : *

- Construction, aménagement des routes :
Pas de réalisation prévue dans le cadre de la clause sociale

- Réfection, équipement des installations hospitalières et scolaires :

Type de bâtiment et équipement Localisation Nombre
Réfection de deux écoles primaires de 6 classes en briques MOKAME et 2
adobe de 288 m° MOKOLOVESI
Réfection d’une école secondaire de 6 classes en briques
adobe de 288 m° BUBURU ]
A : 7 & MOKAME
pr qu de trois salles des professeurs en briques adobe de MOKOLOVESI et 3
MOBOZA
LATE < =: : BUBURU,
Réfection de trois centres de santé en briques adobe de 48 m°? MOSALA-LOBIKO 3
et MOBOMBA
Acquisition d'équipements et de produits pharmaceutiques BUBURU,
our les centres de santé MOSALA:LOBIKO “
p et MOBOMBA

- Facilités en matière de transport des personnes et des biens : D
Les facilités en matière de transport des personnes et des biens sont ae en annexe:15.

SODEFOR ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba FAres unes

Article 5 :

Comme‘indiqué à l’article 3 de l'Annexe 2 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité,
sont apportées en Annexe 8 des informations plus détaillées se rapportant aux engagements
prévus à l'article 4 du présent accord et concernant : Æ Pet S%
1) les plans et spécifications des infrastructures ; 4 NT

2) leur localisation et la désignation des bénéficiaires ; EF fe A
3) le chronogramme prévisionnel de réalisation des infrastructures et de. fourniture des
services ainsi que ; | Eire }
4) les coûts estimatifs s'y rapportant.

Article 6 : KE
Les coûts d'entretien et de maintenance des infrastructures sont à considérer: ement
dans la mesure où ils vont devoir s'appliquer bien au-delà de la période d'exploitation des
deux assiettes annuelles de coupe sur lesquelles sont prélevées les ressources forestières et
calculées les ristournes, destinées à financer la réalisation des infrastructures socio-
économiques au bénéfice de la communauté locale.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est assurée
par le Fonds de Développement (cf. article 11) par l'affectation, chaque année et quelle que
soit la zone exploitée, de 8,7 % du total des ristournes de manière à mutualiser les coûts
récurrents se rapportant aux infrastructures déjà réalisées sur l'ensemble de la concession ;
un programme prévisionnel chiffré d'entretien et de maintenance, sur les 4 années à venir, des
infrastructures  socio-économiques déjà réalisées au bénéfice de l'ensemble des
communautés locales et/ou peuples autochtones riverains ayants-droit sur la concession
forestière est joint en Annexe 11.

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et scolaires, notamment
les rémunérations des enseignants et des personnels de santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels administratifs, le
Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de manière transitoire et en
attendant que les agents désignés soient affectés, recruter localement et financer sur les
ressources du Fonds de Développement (cf. article 11 ci-dessous), des personnels aptes à
remplir ces fonctions.

Article 8 :
Concernant les frais de fonctionnement, autres que les rémunérations des personnels
d'éducation et de santé, c'est-à-dire les fournitures scolaires, les produits pharmaceutiques,
etc. le concessionnaire apporte sa contribution en en finançant gratuitement le transport
depuis Kinshasa ou une autre ville plus proche.

6

Q 3

Dr av
CH

17 18 19

et

TES

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page 6sur 64

Article 9 :

“A compétences égales, le concessionnaire forestier s'engage à recruter la main d'œuvre de

son entreprise au sein de la communauté locale.

Article 10 :
Conformément à l'article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale des droits d'usage traditionnels lui reconnus par
la loi, notamment :
- le prélèvement de bois de chauffe ;
- la récolte des fruits sauvages et des chenilles ;
- la récolte des plantes médicinales ;
- la pratique de la chasse et de la pêche coutumières.

Les modalités d'exercices de ces droits, de l'alinéa 1° ci-dessus, sont définies en annexe 12.
Le concessionnaire s'engage à en faire mention dans le plan d'aménagement de la
concession.

Article 11 :
l'est institué un fonds dénommé « Fonds de Développement » pour financer la réalisation des
infrastructures définies à l'article 4 ci-dessus ainsi que les dépenses prévues aux articles 6 et
ré

Le Fonds de Développement est constitué du versement par le concessionnaire d’une
ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé dans la
concession forestière, selon le classement de l'essence concernée, publié dans le guide
opérationnel de la Direction Inventaire et Aménagement Forestiers. TZ S

5 $/m3 des bois de classe 5
4 $/m3 des bois de classe 1
3 $/m3 des bois de classe 2
2 $/m3 des bois de classe 3
2 $/m3 des bois de classe 4

À :

NRA
Les volumes de bois considérés sont portés sur les déclarations trimestrièlles-de-production
de bois d'œuvre.

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût total
des travaux d'infrastructures socio-économiques présentés à l'article 4 ci-dessus. Ces 10%
constituent une avance sur les ristournes à verser sur les volumes de bois prélevés dans le
bloc d'exploitation considéré qui regroupe deux assiettes annuelles de coupes et sont
remboursables à la fin de la période considérée.

si |
Mr Le ONG Ps Fe

> æ

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page 7 sur64

Atticle 12 :
Le Fonds de Développement est géré par un Comité Locai de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d’au moins cinq représentants élus de la communauté
locale.
Sur demande de la communauté locale, le concessionnaire forestier accepte qu’un
représentant de la société civile fasse partie du CLG en qualité d'observateur.

Article 13 :
Outre un président désigné par les membres de la communauté locale et travaillant sous la
Supervision du chef de la communauté, le CLG comprend un trésorier, un secrétaire
rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de Territoire.

Article 14 :
Le Fonds de Développement est consigné auprès du concessionnaire forestier où d’un tiers
défini d’un commun accord par les parties, si d'autres facilités bancaires ne sont pas
disponibles.

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au CLG,-selon
des modalités fixées de commun accord par les parties. É DS

Article15 : NE
La communauté locale s'engage à concourir à la gestion durable de la conces)
à contribuer à la pleine et libre jouissance par le concessionnaire de ses droits.

Article16 :
La communauté locale s'engage à collaborer à la lutte contre le braconnage et l'exploitation
illégale dans la concession forestière et à sensibiliser ses membres à cette fin.

Atticle17 :
La communauté locale s'engage à collaborer avec le concessionnaire forestier pour maîtriser
tout incendie survenu à l'intérieur de la forêt concédée ou dans une aire herbeuse attenante à
la susdite forêt.

Article18 :
La communauté locale s'engage à prendre toute disposition appropriée pour que ses
membres contribuent à la protection du personnel et du patrimoine d'exploitation du
concessionnaire forestier.

1 2 3 4 5 6 7 8 9 10

11 18

SODEFOR

ee

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba reset

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d’actes de vandalisme sur son patrimoine d'exploitation perpétrés
par un ou plusieurs membres de la communauté locale, entraîne réparation.

Article19 :
La communauté locale s'engage à collaborer avec le concessionnaire forestier pour que les
voies établies par ce dernier pour l'évacuation de son bois ne soient pas utilisées par d’autres
exploitants, sauf exercice d'un droit lié à une servitude légale ou conventionnelle.
De même, la communauté locale s’abstient de favoriser l'accès à des fins illégales des
susdites voies aux communautés et/ou peuples autochtones non riverains de la concession
forestière.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Frs pures

CHAPITRE 3 : SUIVI DE LA MISE EN ŒUVRE DU PRESENT CONTRAT

Article20 :
Aux fins d'assurer le suivi et l'évaluation de l'exécution des engagements pris en vertu du
présent contrat, il est institué un Comité Local de Suivi (CLS).

Article21 : :
Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé d'un
délégué du concessionnaire forestier et d'au moins trois représentants élus de la communauté
locale en dehors des membres du CLG.

Article 22 :
Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui concerne
la réalisation des infrastructures socio-économiques et le calendrier y afférent.
Il peut, en cas de besoin, entendre le président ou tout autre membre du CLG.
Il peut également faire appel à une expertise qualifiée pour l’éclairer sur toute question inscrite
à l’ordre du jour de sa réunion.

Article 23 :
Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l’Administrateur
de Territoire.
Il peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur
convocation de l’Administrateur de Territoire, à l'initiative de l’une des parties au présent
contrat.
Ses décisions sont prises par consensus et sont consignées dans un procès-verbal signé par
tous les membres présents.

Article 24 :
Il'est versé aux membres du CLG et du CLS un jeton de présence dont le taux est fixé à USD
10 (Dix dollars Américain) de commun accord entre les parties.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement. Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de réalisation des
infrastructures présenté par le présent accord.

| 49)

12

gfs

SODEFOR

RE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Pass 10sur 64

CHAPITRE 4 : CLAUSES DIVERSES

SECTION 1 : REGLEMENT DES DIFFERENDS

Article 25 :
Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord est, si
possible, réglé à l'amiable entre les parties.
A défaut d'un arrangement, les parties s'engagent à soumettre le litige à la commission de
règlement des différends forestiers organisée par l'arrêté ministériel n°103/CAB/MIN/ECN-
T/JEB/09 du 16 juin 2009.
Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal compétent de droit
commun.

Article 26 :
Pour l'exécution du présent contrat, la communauté locale ont le droit de se faire assister par
une personne physique ou une ONG de leur choix.

Article 27 :
Le présent accord qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat, remplace et annule tout autre accord qui aurait existé entre les parties au présent
accord.

SECTION 2 : DISPOSITIONS FINALES
Article 28 :
Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des parties,
à l'Administrateur de Territoire, à l'administration forestière provinciale et à l'administration
centrale des forêts pour son annexion au contrat de concession forestière.

Fait à Buburu, le 30 décembre 2013

Administrateur du Territoire

MOBEKI ENYANGA

M. Faustin Administrateur du er]

7
FT

A

NEIRÉ

SODEFOR

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Pour la communauté locale

Page 11 sur 64

Nom Titre ign
LELEKE M'EVA Moise Chef de groupement
2 |EKABAEMALA Notable Ars = h-
3 |MOLONGO BIKOLELE | Notable EE A2 hbubb
4 | MAYANGA MOBOMBO | Notable à LA Z. CAAC pb
5 | BOZOME Jam's Notable CHù
6 |BOKUBMBAThéodor | Notable Æ 2729
7 | MUKONO Nestor Notable É —2$
8 |YANGAMOKOLOMBA | Notable
9 | MALEMBE Daniel Notable
10 | TOBONGO Adèle Notable
11 | BOLUKA Roger He cS
12 | LELEKE Parfait PT ue NÉ
13 |IYOLO BONOKO Re tes TEL 21720
14 | BOZANZO Emest Re
15 | MOOMBO Jacques Re eee
16 | MOKOME Herman D SA 72
17 | BONGEMBA BOKOMBO cp die
18 | MOWANGI BOSENGE M à
19 | NKEKO BABOTO MR
20 | MANDAY Philippe He a
avi 2 3 a L_5 — G : 7
A] 4 Bo] cs fo À
11 12 13 14 15 16 17
AE \ass | AA 2

DE
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page ds 64
Pour le concessionnaire forestier
Nom Titre Tampon et signature
Erasme KIAMFU Directeur du bureau
MULETSE d'Etudes et Statistiques

Autres témoins

Emmanut| SUPERVIFEUE
MUNDO ND, 0 ECANT/ RONONAO|.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Fege Bsur64

Annexe 1: Composantes de la communauté locale concernée par ce Cahier des
Charges provisoire

Annexe 2 : Garantie d'Approvisionnement n°12/03

Annexe 3: Arrête ministériel de notification de convertibilité n°4905/CAB/MIN/ECN-
T/15/JEB/2008

Annexe 4 : Carte des territoires coutumiers de la communauté locale

Annexe 5: Compte rendu des réunions et courriers échangés dans le cadre de la
négociation de l’accord portant clause sociale

Annexe 6 : Liste et description des infrastructures socio-économiques à financer par le
Fonds de Développement

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques à
financer par le Fonds de Développement

Annexe 8 : Plans et devis des différentes réalisations prévues W

Annexe 9 : Budget prévisionnel du Fonds de Développement \e

Annexe 11: Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisés en accord avec ce cahier des charges

Annexe 12 : Modalité d'exercices des droits coutumiers de la communauté locale

1 2 8 Ê 10
CAT | 22 18 19 20
7 x
so ds
SODEFOR

ER

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

4
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Fée eur

Annexe 13 : Conditions d'accès négociées aux ressources financières par le CLG

Annexe 14 : Calcul prévisionnel des ressources au Fonds de développement

Annexe 15 : Facilités en matière de transport des biens et des personnes

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Rose 165ur.64

Le Groupement MANGBA représenté par son chef de groupement, certifie qu'à la date de
signature du présent accord, qu'il n'existe pas sur son territoire concerné par les 2 premières

assiettes annuelles de coupe des peuples autochtones.

Le chef de groupement : LA

10

20
S
SEA

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Past 5t

Annexe 1: Composantes de la communauté locale concernée par ce Cahier des
Charges provisoire

Treize villages sont concernés par le présent accord de clauses sociales pour les 2 premières
assiettes annuelles de coupe : BUBURU I, BUBURU II, BOMBANDA, MOSALA LOBIKO,
MOBOMBA, MUNGBOSO, BOBOKO, MOKOLOVESI, BOMAI, MOKAME, BONZAMEE,
MANKAYA et LIBULU.

Chefs de terre :
Localité Nom et Prénom
BUBURU I LELEKE M'EVA Moise
BOMAI EKABA EMALA
MOKAME MOLONGO BIKOLELE
BOBOKO MAYANGA MOBOMBO
MOKOLOVESI BOZOME Jam's
BONZAMBE BOKUBMBA Théodor
BOMBANDA MUKONO Nestor
MANKAYA YANGA MOKOLOMBA
LIBULU MALEMBE Daniel
BUBURU TOBONGO Adèle

Ces treize villages font partie du groupement MANGBA

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT page 17 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

mn

Annexe 02 : Garantie d’Approvisionnement n°12/CAB/MIN/AFF-ET/03 du 25 mars 2003

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
ENVIRONNEMENT ET TOURISME

LE MINISTRE

[ILE D'APPROVIST: NT

CONVENTION N° CAL /CAS/MIN/AFF-ET/03 DU 2 5 HS 2008
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

.ENTRE # La République Démocratique du Congo, représentée par le
e Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOCTA,
ci-après dénommé le Ministre.

ET $ La Compagnie Forestière de Tshela (CFT, représentée par
: Monsieur J0AO MANUEL MAIA TRINDADE,
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu, tel que modifié et complété à ce jour, le Décret-loi Constitutionnel
n°003 du 27 mai 1997 relatif à l'organisation et à l'exercice du pouvoir en République
Démocratique du Congo tel que modifié et complété par le Décret-loi Constitutionnel
n°074 du 25 mai 1998, le Décret-loi n°122 du 21 septembre 1999 ;

€ Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les atiributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Revu l'Ordonnance n°77-022 du
directions et de services au Département
Nature et Tourisme ;

22 février 1977 portant transfert de
nvironnement, Conservation de la

Vu, telle que modifiée et co:
octobre 1979 fixant les taux et règles d'assiette et de rec
redevances en matière administrative, judi e

2 3 4 5
#y DTA |
11 1 13 14 15 " 17 18 19 20
gs | AR? ET \
SODEFOR ONG
en

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 18 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Vu le Décret n° 142/2002 du
Membres du Gouvernement de Salut Public :

ressources disponibl

Vu Le néc 4
pour soutenir une activité à par l'expi
transformation et la mise en marché des produits exploités ;

tion rationnelle, la

Vu l2 nécessité d'assurer à l'Exploïtant un approvisionnement sûr et
continu en matière première pour son usine Ge transformation située à Tshele, dans
Bas-Congo, d'une capacité le de 10.000 m3 de produits finis,
nécessitant un approvisionnement en grumes de 36.000 m3.

Vu que l'Expioitart a répondu de f.

satisfaisante aux critères et
de à

84, rek à
et à la lettre d'intention ;

Vu demande de réaménagement des garanties d'approvision:
introduite pal CFT cfr. Lettre n° C12/02/AA GML/AT/CFT/KH/03 du 22
2093 ;

Aïendu qu'il y a leu d'accéder
une garantie d'epprovisionnement en rempl
convention n° 0:9; 27/01/94 de 25{

IL À ETE ARRETE Er C:

Atide1® : L3 délimitation du bloc for: conver

n°00:9/CAB/MIN/ECNT/94 du 27/01/1994 portant octroi d'

je d'approvisionne:
ti

ion

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 19 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

mme

le d'approvisionnai
le 39.000 m3 de grum

ES

Tetandza
Mukulungu
Fume

Article 3 : Ces bois seront prélevés da:s une unité
comme suit :

Province : Equateur
Territoi
Lieu

nm |

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 20 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

dans les limites

Ai: Nort : Le tronçon de la route
Mobèmbo et Inyek

s villages

uent de la rivière
lentifié, ensuite, le
À eke, de ce point

ne droite tracée à

Manyebi avec un erbranch:

sentier reliant les viiages B.
£ descendre la rivière Gin jus
partir du village Bol

: La rivière Ubangi, partie &uis entre les rivières
Mobambo et Boyoks

A l'Oues

Article 5 * grumes ainsi récoltées devront ment utilisées pour
eur transformation à l'usii décri 35, Ou dirigées à
exportation suivant la régiem: %
Aussi, aucune grume ne pou: tre VE tiers, à moins
d'autorisation écrite du Ministè: 2.

Article & accorder à l'Expio!.: ants sur son unité
6.1 Le droit exclusif de réco! ditables identifiés à

Ë l'article 2 ou autres esse:

nécessaires

G2Le

droit de  construi

exclusivement aux exploitetions fors ñs préjudice des
droits reconnus aux tiers ;
Les infrastructures routiè2s consix Exploitant sont

propriétés de l'Etat à la fin c.: contrat

€.3Le droit de fiottage de rai -zux et ::
cours d'eau et les lacs, a..si que le :e
publiques pour transporter, à Etre 1.
exploités ainsi que les prod: tre

privée sur les
Uüliser les routes
duits forestiers

LE
GES
DENON

SODEFO ONG D
ji LZ

am

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 21 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba
nee
<= sera soumis, de façur. Foxidt

Article 8

8 9 10

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

6

Arüdle © : Le non respect d'une d
ei era la résiliation im

Monsieur 30,6

Pour la CFT
LS 87, Av. de l'E.
Kinshasa/Go:

quateur

Fait à six exemplaires

L
2
3.
4
S.
6.

Page 22 sur 64
ee srmesemmninte

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

GARANTIE D'APER

HEN

Territoires de :Bomongo etre
SUPERFICIE: 250000H9

Page 23 sur 64

ma ne

| 2 3 4 ETS 7 8 9 10
L C7 2 r Ex, , CA) Û EE
ñ | #2 3_| 15__|t 17 E 15 7
LA Ag | EAS À
SODEFOR ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

24 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Fes

Rapport des superficies exploitables des titres forestiers N°039/DIAF/SG-ECN/SMM-
DIR/2011 Du 15 aout 2011

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa. le 1 $ AOUT 2D11.
MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE
ET TOURISME

nr L 2 Ÿ /DIAF/SG-ECN/SMM-DIR/2011

—_
SECRETARIAT GENERAL À L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS
DIAF

Transmis ci ir information à :
= Monsieur le Ministre de l'Environnement,
Conservation de la Nature et Tourisme
- Monsieur le Secrétaire Général à
l'Environnement, Conservation de la Nature
- Monsieur Le Directeur de La Gestion Forestière
OUS) à Kinshasa/Gombe

Concerne : _ Transmission rapport des superficies
exploitables de vos titres forestiers

A Monsieur le Gérant Statutaire de la CFT.
à KINSHASA/LIMETE
Monsieur le Gérant Statutaire,

Par la présente, je vous transmets en annexe, le rapport des superficies exploitables de
vos titres forestiers tel qu'établi par La DIAF.

Le récapitulatif y relatif en annexe renseigne sur La localisation administrative de ces
titres, leurs superficies totales et exploitables respectives.

Tout en vous souhaitant bonne réception de la présente et de ses annexes, je vous prie
d’agréer, Monsieur le Gérant Statutaire, l'expression de mes sentiments distingués.

4

Patte

SODEFOR

1

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 25 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba E

mn

Récapitulatif des superficies exploitables actualisées des titres forestiers de CFT

Superficie exploitable des concessions forestières

Société Territoire Province | Superfici| Superficie | Pourcentage
e | exploitable/h | exploitable |
ha a ce)
Lisala Equateur 100 000 46900 ! ,90
Ubundu Orientale | _123 000 | 98 400
Bolomba Équateur _|__ 70 000 53700 76,71
BomongoetKu [Equateur | 250000! | 148675 59,47 |
Yahuma et Isa Orientale _| _ 200 000 147 468 73,73
743 000 495 143] 67,00

Note : La superficie jugée exploitable s'élevé à 495 143 ha soit 67% de La superficie totale
de l'ensemble des titres forestiers concédés à CFT.

Le Directeur Chef de Series

TN

2APIEZTAES "22
tee (Er | Tes?

SODEFOR ONG z<

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU RES Page 26 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mang mme

Demande de permutation des concessions CFT et SODEFOR du 21 janvier 2010

alR-
C.F.T.

COMPAGNIE FORESTIERE ET DE TRANSFORMATION
N.R.C. 551 BOMA- ID. NAT. À 37706 K- N° IMPOT KOZA0120U
Tél. 0815981206 - 0898985075
Email : cft_kis@yahoo.fr
SIEGE SOCIAL : n° Codastral 3071, Avenue Kingabwa (Route BAT) KINSHASA/LIMETE

Kinshasa, le 21 janvier 2010.

À Son Excellence Monsieur le Ministre de
l'Environnement, Conservation de la
Nature et Tourisme

KINSHASA/GOMBE.

9 Excellence Monsieur le Ministre,

Concerne : Demande de permutation des concessions.

Nous avons l'honneur de vous informer que notre siège d'exploitation de la « Compagnie
Forestière et de Transformation», en sigle CF.T. ainsi que notre usine se trouvent à
Kisangani (Aéroport) plus précisément sur la rive droite du fleuve Congo.

Par contre, notre concession qui nous permet l'approvisionnement de notre usine se trouve
sur la rive gauche à environs 80 Kms Plus au sud et nous éprouvons beaucoup de difficultés à
utiliser le port de la S.NLC.C. qui se trouve en face de Kisangani pour faire traverser nos bois
vers l'usine.

Cest ainsi que nous avons fait à la SODEFOR la proposition suivante que nous estimons être
bénéfique et dans l'intérêt de nos deux sociétés.

La CF.T. deviendrait détentrice de la concession n° 18/03 sise à côté de Kisangani sur la rive

droite où sont concentrées toutes ses activités et qui oppartient actuellement à la SODEFOR

et en contre partie, la SODEFOR qui n'a pas d'usine à Kisangani, deviendrait détentrice de la

concession n° 12/03 située sur la rivière UBANGI. Cette dernière concession appartenant

actuellement à la C.F.T. est à moins de 900 Kms de Kinshasa contre 1.800 Kms de distance

pour la concession SODEFOR de Kisangani, Cette proposition nous parcît avoir trouvé leur

agrément et ils nous ont informé qu'ils vous adresseraient une demande dans ce sens. e ——_—

Dans l'espoir de recevoir une suite favorable de votre part, nous vous prions agréer, : <
Excellence Monsieur le Ministre, l'expression de notre considération très distinguée. 5

CET.

NRC 5S1BOMA

ID. NAT. 01-022-N44798%

N° IMPOT_A 0700127%%,
Ki nez

y []
œE 2 E 14 = 74 x
1 /
ES |# d
SODEFOR ONG

a à
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONT
RAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page 2 ane

Annexe 03: Arrête Ministériel de notification de convertibilité n°4905/CAB/MIN/ECN-
T/15/JEB/2008 du 6 octobre 2008

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa,le  ÿ& OCT 2008
Ministère de PEnvironnement,
Conservation de la Nature
et Tourisme

N°42 {CAB/MINIECN-T/5/JEB/2008

Le Ministre

A Monsieur le Gérant Statutaire de la CFT
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°17

Monsieur le Gérant Statutaire,

A Vissue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°012/03 du
25/03/2003, située dans les Territoires de Bomongo et Kungu, Province de
l'Equateur remplit les critères de convertibilité définis par le Décret n‘05/116 du
24 octobre 2005 fixant les modalités de conversion des anciens titres forestiers en
contrats de concession forestière et portant extension du moratoire en matière
d'octroi des titres d'exploitation forestière tel que modifié et complété par le
décret n°08/02 du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de La Nature et Tourisme pour
Les prochaines étapes.

Veuillez agréer, Monsieur Le Gérant Statutaire, L'expression de ma considération
distinguée.

José E.B. ENDUND(

ht rare Papa Iles (cie Cliniques) n°15 Kinshasa/Gombe
BP. 12481 E-mal: rdc minew@yahoo.fr

18 19 20

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Annexe 4 : Carte des territoires coutumiers de la communauté locale

Page 29 sur 64

1 2 3 4 5 5 7 8 9 10
; | de
CH Ter Lee ae) a fi] S
dE 2 ES [14 15 16 17 18 E ST
Macs pe FT FAN
SODEFOR ONG Pa

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT page 30 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba E

em

République Démocratique du Congo
Garantie d'Approvisionnement 12 /03 Okapi : eue
SODEFOR Bomongo FÈPZ MANAGEMENT
| ITAOTE +800 1800€ 18100 18200€ 18300€ 18400
1 1 4 1 1 1 Û
JS À
£ Mobambo, À Ps
(8 walangu -È
z z
B- +È
& Es
ltula
.
£ z
£- LE
à 8
K:
ps wongolo

z Bokondo Ë
£

ë- . -È

ltoma

| + Localité
Réseau routier .
AN Nationale +
/N/ Provinciale E
JV Locale
| Assiette Annuelle Coupe =
Assiette Annuelle de Coupe 1 -È
| [MM Assiette Annuelle de Coupe 2 F
MM assiette Annuelle de Coupe 3
| EM Assiette Annuelle de Coupe 4
[2] Limite groupement
mn] | LL] Garantie d'approvisionnemiént

( Projet Causes Sociales 17 Mers 2012

1 : 1
1800E 18200€ 18300

Be
MIS

SODEFOR

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

SODEFOR 012/03 BONGIMBA

Tableau de correspondance des nomenclatures
des villages dans les concessions forestières

Page 31 sur 64

Clause sociale Carte
MUNZOI mondjoie
BONGANZI bonganzi
BONKAMBA bonkamba
BOKOMBE bokombe
BONAKO bonako
BOMPIELE bompiele
BOLOZA boloza
MALANGA malanga
BUBURU buburu
LONTAMBU lontambu
BUBURU Il buburu ii
BOMBANDA bombanda
MOSALA LOBIKO mosala |
MOBOMBA mobomba
MUNGBOSO mungboso
BOBOKO boboko
MOKOLOVESI mokolovesi
BOMAI bomai
MOKAME mokame
BONZAMBE bonzambe
MANKAYA mankaya
LIBULU libulu

1 2

dE | Q]
L-

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba 8° 325064
Se

années : Compte rendu des réunions et courriers dragées dans le cadre de la
négociation de l'accord portant clause sociale. — l

a * AT Er PA Nombrede
É Principaux Se | Présence
Date Lieu EX Objet de la réünion. ; personnes
participants d'un PV présente
Administrateur du a k Fe
27/04/2012 Bomongo Territoire Civilité, Présentation de la mission Non 5
Chefs de Civilité et information sur la mission,
s9/042012 Euburu groupement vérification des villages concernés Non 8
Population de Sensibilisation sur le processus des
01/05/2012 Buburu Buburu, Bombanda | clauses sociales et réalisation de Oui 74
et MosalaLobiko l'étude socio-économique
Sensibilisation sur le processus des
02/05/2012] Mobomba | chef de la localité clauses sociales et réalisation de Oui 33
l'étude socio-économique
Sensibilisation sur le processus des
clauses sociales, désignation des
03/05/2012 | Mokolovesi |Population membres comité de négociation et Oui 22
réalisation de l'étude socio-
économique
Sensibilisation sur le processus des
5 clauses sociales, réalisation de l'étude FR
04/0/2012 Bonzambe | Population socio-économique et désignation des Oui 26
membres comité de négociation
Sensibilisation sur le processus des
- k clauses sociales, réalisation de l'étude x
07/05/2012 Likoko Population socio-économique et désignation des Oui 28
membres comité de négociation
Sensibilisation sur le processus des
À clauses sociales, réalisation de l'étude <
07/05/2012 Makanya Population socio-économique et désignation des Oui 34
membres comité de négociation
Sensibilisation sur le processus des
07/05/2012 Mokame Population clauses sociales et réalisation de Oui 32
l'étude socio-économique
Sensibilisation sur le processus des
À clauses sociales, réalisation de l'étude è
08/05/2012 Boboko Population socio-économique et désignation des Oui 24
membres comité de négociation
Sensibilisation sur le processus des
08/05/2012 Bomai Population clauses sociales et réalisation de Oui 18
l'étude socio-économique
Sensibilisation sur le processus des
: u clauses sociales, réalisation de l'étude :
09/05/2012 Bonganzi Population socio-économique et désignation des Oui 41
membres comité de négociation
09/05/2012| Bonkamba |Population Sensibilisation sur le processus des Oui 18
1 2 3 4 8 9 10
AM
14 18 19 20
ON
# NX’

SODEFOR ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Par sur et

clauses sociales et réalisation de
l'étude socio-économique

Sensibilisation sur le processus des
clauses sociales, réalisation de l'étude
socio-économique et désignation des
membres comité de négociation

09/05/2012 Munzoi Population

Sensibilisation sur le processus des
clauses sociales, réalisation de l'étude
socio-économique et désignation des
membres comité de négociation

10/05/2012 | Lontambu  |Population Oui 20

Sensibilisation sur le processus des
clauses sociales, réalisation de l'étude
socio-économique et désignation des
membres comité de négociation

10/05/2012 Bonako Population Oui 18

Sensibilisation sur le processus des
10/05/2012 Malanga Population clauses sociales et réalisation de Oui 27
l'étude socio-économique

Sensibilisation sur le processus des
clauses sociales, réalisation de l'étude

11/05/2012 Bokombe | Population socio-économique et désignation des Oui 30
membres comité de négociation
Sensibilisation sur le processus des
: Population de clauses sociales, réalisation de l'étude :
11108202 Bémpisle Bompiele et Boloza | socio-économique et désignation des Ou 26
membres comité de négociation
14 au Buburu Mandataires comité |Formation des délégués au comité Oui 50

19/05/2012 locale de négociation | locale de négociation

Réunion communautaire et désignation
des délégués aux :

22/06/2012 Bonganzi Population Comité local de Négociation Oui 25
Comité local de gestion, CLG
Comité local de suivi, CLS

Réalisation d'une enquête socio-

économique oùt æ,

22/06/2012 Bonganzi Population

29 au Buburu Notables et CN Négociation et signature clause Oui 35
30/12/2013

Les PV indiqués sont joints.

da

12

Tate

SODEFOR

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

Page 34 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Éd

a |

Ainsi que :

+ La lettre de la personne habilitée à négocier pour le concessionnaire forestier

SOCIETE DE DEVELOPPEMENT FORESTIER
SODEFOR

Route des Poids Lourcs. n° 2165 - KINSHASA -
| = KON =ID NAT. K 1 B.

cowse.
LK264S8T

DELEGATION DE SIGNATURE

Je soussigné José Albano MAIA TRINDADE , Gérant Statutaire de
la SODEFOR, certifie donner délégation de signature à

Monsieur Erasme KIAMFU MULETSE
Directeur du Bureau d'Etudes et Statistiques

afin de signer au nom de la Société,

la Clause sociale du Cahier des charges du Contrat de Concession
Forestière avec le Groupement MANGBA, pour compte de la
Garantie d'Approvisionnement n° 012/2003 située dans le Secteur
Dzamba, Territoire de Bomongo, Province de l'EQUATEUR.

Ainsi fait à Kinshasa, ce 23 décembre 2013, pour servir et faire valoir
ce que de droit.

1 12

HEC

SODEFOR

=

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba page ss sur 64

Demande participation d’une ONG au processus de négociation et de suivi de l'accord
de clauses sociales
(Cf. article 21 ; AM 28/N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07 JUIN 2010)

Nous, communauté locale de Mangba représentée par :

1. BOLUKA Roger

2. LELEKE Parfait

3. IYOLO BONOKO
4. BOZANZO Ernest
5. MOOMBO Jacques
6. MOKOME Herman

7. BONGEMBA BOKOMBO
8. MOWANGI BOSENGE
9. NKEKO BABOTO
10.MANDAY Philipe

Déclarons que nous n’avons pas retenu pour le moment d'ONG, afin de participer aux réunion
de négociation et d'être membre effectif du comité de suivi(CLS) de l'accord de clauses
sociales portant sur les Assiettes Annuelles de Coupe 1 et 2 du titre Sodefor 012/03

Etablie le 30 décembre 2013 à buburu

Signatures des représentants de la communauté locale :

CE Que
LR Z =

* Ê 2 3 4 5 = 7

“ 12 13 14 15 16 17 18 19
ele AT ep es Re

SODEFOR ONG PL A É

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page 36 sur 64

Lettre d'approbation de la participation d’une ONG au processus de négociation et de
suivi de l’accord de clauses sociales

Je soussigne Mr Erasme KIAMFU MULETSE, dûment habilité pour négocier l'accord de
clauses sociales du concessionnaire forestier SODEFOR (titre 012/03) avoir pris bonne note,
que pour le moment la communauté locale n’a retenu aucune ONG pour participer aux
différentes phases de la négociation et entant que membre effectif au comité locale de suivi de
la clause sociale du titre 012/03 du groupement Mangba conformément à l'article 21 de
l'Arrêté Ministériel N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07 JUIN 2010).

Etablie le 30 décembre 2013 à Buburu pour faire valoir ce que de droit

Signature du représentant habilité du concessionnaire forestier

L— 2 : = :

7 V4 P —+; RAD ES À
11 ; #y = 13 F 14 : x Tes = 17

ME \EES | AQU LE

SODEFOR ONG a
F223; <
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page 37 Suns

Demande de consignation du fonds de développement dans les comptes du
concessionnaire forestier
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du concessionnaire
forestier)
Nous, communauté locale de Mangba, représentée par :

1. BOLUKA Roger

2. LELEKE Parfait

3. IYOLO BONOKO

4. BOZANZO Ernest
5. MOOMBO Jacques
6. MOKOME Herman
7. BONGEMBA BOKOMBO
8. MOWANGI BOSENGE
9. NKEKO BABOTO
10.MANDAY Philipe

demandons que le concessionnaire forestier SODEFOR consigne dans ses livres et sous
la forme d’un compte spécifique le montant du fonds de développement y compris le
montant de l'avance de 10% du coût total des travaux d’infrastructures socioéconomique
dénommé comme « préfinancement » selon l'article 11 de l'accord de clause sociale.

La comptabilité de ce fonds est de la responsabilité du comité local de gestion, le
concessionnaire forestier agissant que sur ordonnancement du comité de gestion.

Etablie, le 30 décembre 2013 à Buburu

Signatures des représentants de la communauté locale :

1) 2) 3) 4) 5)

6) 7) 8) 9) 10)

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Pass sssunot

ATTESTATION DECONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession forestière
signé le 30 décembre 2013 entre le concessionnaire forestier SODEFOR d'une part, et la
communauté locale de Mangba d'autre part, pour la garantie d'approvisionnement N° 012/03
située dans la Province de l'Equateur District de l'Equateur Territoire de Bomongo

Nous attestons que le concessionnaire forestier SODEFOR a crédité le , en ses
livres, le compte de la communauté locale de Mangba.d'une somme de dollars américains huit
mille sept. (USD 8007) correspondant à 10% du montant du coût des infrastructures retenues
et ce, conformément à l'article 11 de l'arrêté 023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

1 2

MERS

SODEFOR

FRE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

e Liste des destinataires des lettres d'invitation à la négociation

Page 39 sur 64

LELEKE M'EVA Moise

Chef de groupement

EKABA EMALA Notable
MOLONGO BIKOLELE Notable
MAYANGA MOBOMBO | Notable
BOZOME Jam's Notable
BOKUBMBA Théodor Notable
MUKONO Nestor Notable
YANGA MOKOLOMBA Notable
MALEMBE Daniel Notable
TOBONGO Adèle Notable
BOLUKA Roger Membre du Comité

de Négociation

LELEKE Parfait

Membre du Comité
de Négociation

Membre du Comité

EE
By Po Goyele

IXOFO:BONOKO de Négociation

BOZANZO Ernest ee
MOOMBO Jacques ss pers
MOKOME Herman a is
BONGEMBA BOKomBO | Membre du Comité

de Négociation

MOWANGI BOSENGE

Membre du Comité
de Négociation

NKEKO BABOTO

Membre du Comité
de Négociation

MANDAY Philippe

Membre du Comité
de Négociation

2 4 D à ré 8
fr fé VE. | fox. æ
12 14 15 16 17 18
2 /eees4piA | -
APRES En 04
SODEFOR ONG Æ
Ta A

ES
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Page 40 sur 64

exe:06 : Liste et description des infrastructures socio-économiques à financer par
“ la société

1. Réfection d'une école primaire de 6 classes en briques adobe de 288 m? avec salle des
professeurs de 30 m? en briques adobe dans le village de MOKAME

2. Réfection d’une école primaire de 6 classes en briques adobe de 288 m? avec salle des

professeurs de 30 m? en briques adobe dans le village de MOKOLOVESI

3. Réfection d’une école secondaire de 6 classes en briques de 288 m? avec salle des
professeurs de 30 m? en briques adobe dans le village de MOBOZA

4. Réfection d’un centre de santé de 48 m? en briques adobe avec équipement dans le

village de BUBURU

5. Réfection d'un centre de santé de 48 m? en briques adobe avec équipement dans le

village de MOSALA LOBIKO

6. Réfection d’un centre de santé de 48 m° en briques adobe avec équipement dans le

village de MOBOMBA

La réfection des bâtiments scolaires est réalisée en briques adobe jointées en mortier
de terre avec crépissage intérieur et extérieur en ciment et tôles type BG 28/15. Les
fondations sont en briques adobe.

Les salles sont plafonnées en contreplaqué et équipées en table-bancs et tableau.
Chaque salle a une dimension extérieure de 8 mètres sur 6 mètres. Les salles sont
réalisées dans un seul bloc (pas de salle séparée) et la salle des professeurs (6X5m)
est isolé. Cettedernière est réalisée avec les mêmes matériaux que les salles. Les
devis et plans font l’objet d'annexes spécifiques.

La réfection du centre de santé est faite de la même manière que les bâtiments
scolaires.

Les équipements et produits pharmaceutiques du poste de santé sont indiqués dans le
devis détaillé et les proforma. LTÉE

Æ
/

S

m7

s LI HEXNE Gù fr Co
1 | 4 15 [7 6 17 18

12 î
HE «es Ê 22 TT

SODEFOR ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 41 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba 8

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques à
financer par le fond de développement

Répubique Démocratique du Congo
LOCALISATION DES PROJETS COMMUNAUTAIRES

Legs : & FORT
Garantie d'Approvisionnement 12103 SODEFOR Bomongo 7 fl comen

EX EoTE TEAUE
+ +
és |
Î a, À
1€ )
sure {
Béngundans [a] |

Hokolo/ese ©
AAC Fa

EU
+
room

ë Groupements ;
al En MANGA) me | Q Ecole +salle des prof en briques adobe | +
Surface (ha) + Centre de santé en briques adobe
Réseau routier
Nom Totale Utile
AAC 1 13732 924 AN rasiorsie
AAC2 14402] 9 242 NY Prorinciale
AAC3 26 088) 9254] SJ Locale
[AAC a 22 464] 9 243] Assiette Annuelle Coupe
GA 463 277] __226 342| [l Assiette Annuelle de Coupe 1
1/25èm 226342 /25=9053 ha siette Annuelle de Coupe 2
Al Ecart AAC (9254-9 242 /9 242)*100= 0,1% M sssiette annuelle de Coupe 3 £
Hs EE) | mnommrene Pause || MI Assiette Annuel de Coupe 4 <
+ + c
nêve nièce nerve

2 3

4
PAPA IE
A se 15 dE 17 18
SODEFOR ONG

LE Fe

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Annexe 8 : Plans et devis des différentes réalisations prévues

1. Réfection de bâtiments scolaires de 6 classes en briques adobe (TROIS complexes de 6 classes prévus)

[2 bâtiments scolaires de Longueur 48,00  m Largeur 6,00 m Surface 576,00 m°
ETES Co ourmiures enreures
se lits
5 #5
[Nombre de jours 150 [Bastaings m. 0.05 | 015 5,00 240 9,00
(Coût journaiier chef maçon | $ 9] |Chewons m 007 [oo | 500 280 | 626
[Norrbre chef maçons ï [Chevrons plafonnage mi 007 [oo | 500 100 | 245
Coût horaire maçons 5 5] [Cimentfondaion 60
[Ciment pavement 20
[Ciment crépissage 0
ét de 3 m 500
aires de 5m 40
48
24
40
40
[Salaire chef d'équipe maçon 40
[Salaire maçons $ _1500 20
12
| Ü
[sous loi Saiires maçons | 2850 20
LA 0045 Im 12 | 0538
Pres m oœ8 ri 2 |o672
Sao cher équipe menusir | $ 900 oo [os | 500 | 20 | 050
55 000
aire menisers 5 To 70
[Sous total Saiaires menuisiers | s 1900 180
12
E —+ 4
sous tota Satires $ 470 FR

Sous total fournitures extérieures

Récapitulatif pour 2 écoles

Coût salaires $

4780

Fournitures extérieures.

28 249

SODEFOR

AV & 18 15 20
HER L77 LT

re

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :

Page 4: 4
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba age 43 sur 6:

ne ennmmmnnnes

2. Réfection d'un bâtiment scolaire : salle des professeurs en briques adobe (TROIS bureaux prévus)

Longueur 6,00 m Largeur 5,00 m Surface 30,00 m
ETETIT Cor foures een
5 j F
Paramètres unté ë |$ Nombre '
3 |$
[Nombre de jours. 25 [Bastaings m 0,05 | 015 5.00 15,0
[Coût jounater chef maçon $ 9,00 [Chevrons m 0,07 0,07 5,00 18.0
[Nombre chef maçons. 1 mn 007 _| 007 5.00 70
[Coût joumaier maçons 550 sac 50 kg 20
2 sac 801 40
ni de 200
50%] [rares de 3 Faire 20
Nombre cha manier 1] [Cbus de ve à z 20
@ uses [55] [Gus oe 160 | ta E 30
ombre manu 2 | [cousce 170 1ÿ B 15
CEE us ae 100 q : 20
Salaire chef équipe maçon TS 225,00] |Cious de 80 1g = 20
[Salaire maçons S$_250,00| … |Cious de 80 Kg Jia 20
Chus de 40 —— m 15
us de 20 — | 19 10
Éouswnisaures magurs [5 47500| [Eenemsouens | 10
lances pour potes
lapes (Unité CO (m? 50
Planches pour
Inanbites Ses Dies 0028 |m 6,0 0,168 58,80
fSaaire chet d'équipe manuisier | 5 135,00] _ [Baguetes couvre-jint | n° oo [oos | 50 | 120 | oo 10,80
unie T00.0 1000
sure rennes EME 9 100 500
Sous ti Saisies menus | 299,00 anis 10 20.00
uni 50 128,0
unie 10 200
unis 10 1000
total Salaires # 760,00 ce CONTE forfait . 1,0 75,00
Sous oui eue [5 1e]
Rcapiuat
Coirasares CT
Fournitures exreures | — 1690
Total chantier —_[$ 2410
| 4 5 8 9 10
PT Va ? Ge
14 15 18 19
u Ÿ TES | ]
LS Fey ] WI
SA LS -

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :

titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page 44 sur 64

ES

8: Réfection d’un centre de santé en briques adobe
Longueur 800 m Largeur 6,00 m Surface 48,00 m° f
Coût Salaires ires extérieures
Paramètres Unité è Î È Nombre | Cube Prix unité! Prix Total
Nombre de jours 50 [Bastaings mm 0,05 0,15 5,00 20 0,750 262,50
|Coût journalier chef maçon $ 9,00 [Chevrons m 0,07 0,07 5,00 24 0,59 205,80
Nombre chef maçons 1 [Chevrons plafonnage m 007 | 007 | 5,00 9 | 02 77,18
|Coût journalier maçons $ 5,00 [Ciment fondation [sac 50 kg! Es 3 45,00
[Nombre maçons F [Ciment pavement [sac 50 kg] 6 90,00
[Nombre de jours 25 [Tôles de 3 m Tôle 40 640,00
|Coût journalier chef menuisier _| $ 9,00 [Faitières de 3 m Faitière 3 43,50
[Nombre chef menuisier 1 |Clous de tôle kg 4 12,00
[Coût journalier menuisiers $ 500] |Cious de 150 kg 2 6,72
[Nombre menuisiers 2 Clous de 120 Kg 3 10,08
[Cious de 100 Kg E 10,08
$ 45000] |Cious de 80 kg 3 10,08
$ 500,00 [Cious de 60 kg 2 5,00
[Clous de 40 Kg L 1 2,50
[Clous de 20 Kg 1 2,50
|Contreplaqués plafond
[Sous total Salaires maçons $_05000| |4mm Lara) K le 2 2190
Planches pour portes |
Le 0 8m Unité 0,045 |m° 6 | 029 94,08
[Planches pour 2
dires 2 D | 0,028  |mi 9 | 0252 88,20
MIRE [Salaire chef d'équipe menuisier | $ 225,00 [Baguettes couvre-joint m° 0.01 0,05 5,00 20 0,050 17,50
; k Briques unité 600 ‘60,00
AE \, [Sie menuiers 25000 | [chaux kg = 10 5,00
hote 7) Sous total Salaires menuisiers. 475,00] [Bureau unité = 2 100,00
: ’ [Chaises unité 4 120,00
| \ EL ] [rabes unité = 2 30,00
/ " LE [Quincaillerie (serrures, <
sé - Sous totai Salaires $ 145 a forfait 1 ee

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page 45 sur 64

4. Equipement centre de santé

DESIGNATION UNITE|QUANTITE| P.US$US |P.T. SUS
Appareil de réanimation pour nouveau-nés pce $ 300 | $ -
Armoire métallique pce À $ 200| $ 200
Armoire vitrine métallique pce $ 400 | $ -
Aspirateur de mucosité pce $ 450|$ -
Bassin rectangulaire inox pce 2 $ 25|$ 50
Bassin réniforme inox pce 2 S 10|$ 20
Boîte à gants pce 1 $ 71$ FA
Boîte métallique inox pce 1 $ 100! $ 100
Bureau pce 1 S 50 $ 50
Chaises pce 3 $ 30| $ 90
Escabeau pce $ 100|$ -
Etagère en bois pce 1 $ 80|S$ 80
Etuve pce 1 $ 600 | $ 600
Lit d'accouchement pce 1 $ 350| $ 350
Lit d'examen Pce 1 o 200|$ 200
Lit d'hôpital pce 1 $ 80| $ 80
Marteau percuteur Ï pce 1 $ 201$ 20
Matelas d'hôpital pce 1 Se 50| $ 50
Négatoscope pce $ 100 | $ -
Panne de lit pce $ 25|$ :
[Pèse-bébé pce 1 $ 250|$ 250
Pèse-personne pce $ 100 | $ -
Potence pce $ 20|$ -
Poubelle à pédale pce $ 100 | $ -
Stérilisateur poupinel pce L $ 600 | $ 600
Stéthoscope pce 2 $ SIS 10
Stéthoscope obstétrical pce a $ 10|$ 10
Tabouret tournant pce . $——_ 50|S$ -
Tensiomètre ordinaire pce À $ 20 $ 40
Trousse médicale pce Lx: |,S 250| $ 250
Urinoir pce |’ PE. 21: =
froraL 5 LS. 3057

A
12
to

LA FO]
De

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT =
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page 46 sur

5. Pro-forma médicament

ETS. “LA REFERENCE”
: Mson VIANOVA
| vents: Matériel de Labo - RéacUf de Labo

Équipement mé FACTURE N°./aseu

HG : 7 BDD 2 Nat : 68282 v

JL Rae Sue RS
LE Agmmnen ë

5 ne 46 4. Son)
s Ié1: 0999994598 - 0899872870

‘V/Bon de Commande
iN/Bon de Livraison
Kinshasa,
:Mme, Mr, S

4 D) El

ÜlepacLs

=
É
KE

P. DEMS

SODEFOR ONG
f 2
z

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Page 47 sur 64

6. Budget prévisionnel CLG / CLS

Budget prévisionnel fonctionnement CLG / CLS

CFT 12/03 gpt Mangba
NOMBRE | NOMBRE
RUBRIQUES] DE DE et TOTAL
MEMBRES | REUNION
1. Jeton de présence
CLG 10 10 $  1000[$ 1000,00
[CLS 10 10 $  1000[$ 1000,00
2. visite réalisation
CLG 5 $  5000!$ 250,00
CLS 5 $  5000!$ 250,00
3. Forfait papèterie (an) |
(CLS 2 $ 10000[$ 200,00]
(CLS 2 $ 10000$ 200,00]
5 | |
4. Divers | |
= $ 2900,00
1 £ 3 4 5 6 7 8
eut LR | LU | Gi s A
Â 13 14 15 16 17 18 19 SA
. TRX Lee go ) S
ME laK : es KW
SODEFOR ONG a s ‘
Ta =

es Z

sm

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE : Page 48 sur 64
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba sr smman one

Plan type écoles de 6 classes
48m

2 T 8 9 10
ÿ 1 As

12 17 18 19 20
RE? a PAL

SODEFOR,

ee =

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE : Page 49 sur 64

titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Plan type d'une salle des professeurs

nt

26m

2,5m

4
1 18 19 20
Pare hs MA

SODEFOR
RAT

Er
nement

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE : Page 50 sur 64
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba nent

Plan type centre de santé

3m 2m 3m
+ ————+ »4— —

—+ + TS À t
F Accueil
[ Labé * Chambre 3m

ER Com ms à

Consultation Salle d'accouchement . 3m

18

SODEFOR ONG _

72 FA

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

Page 51 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba re

Annexe 9 : Budget prévisionnel du Fonds de Développement

Budget prévisionnel du Fonds de Développement de la communauté de
MANGBA (AAC 1 & 2)
Réalisations
Coût
Réalisations Localisation Quantité | Unitaire (US | Montant (US $)
$)
[Construction et aménagement, des routes
IRéfection, équipement des installations scolaires et hospitalières
Î
Ecole 6 classes en briques adobe revêtue be Monter 3 $16500,00 |$ 49 500,00
(salle des professeurs en briques adobe revétue Buburu(intitut Mobeza) 3 $ 2410,00!$  7230,00
(Centre santé en briques adobe revêtue 3 $ 367300[$ 1101900
— = Buburu, Mosala-Lobiko,
équipement poste de santé Mobomba 3 $ 3057,00]$ 9 171,00
Produits pharmaceutiques poste de santé 3 $ 1048,37/S 3145,11
Facilités en matière de transport des personnes et des biens
(Autres
[TOTAL REALISATION $ 8006511
(Coût de fonctionnement des Comité Local de Gestion et de Sum Re)
FFoncti ac
onctionnement du | 3,6% $  2900,00
Fonctionnement du CLS
[TOTAL FONCTIONNEMENT. {maximum 10% Coût des travaux des Infrastructures)
(Coût d'entretien des infrastructures sur le reste de la durée de rotation
(Coût d'entretien et de maintenance DT 27* $  7943,00
TOTAL FONDS DE DEVELOPPEMENT IE
Montant prévisionnel pour le Fond de Développement : $ 90 908
Montant de l'avance (10% du montant des infrastructures)
pour le démarrage des travaux : $ 8007

nr 3 4 ETS 10
AN 4e SA
Ti 12 13” 14 15 _ |? 16 20
ME |ees |A 04 Sù
SODEFOR ONG £&

—

#01:00S

34 |4W
22
[Ti
| fr
HA Li #4
! il ! [l l ! uogsinboe je uopoojou | il il ! {l 00'822 2 $ Puueud synpoid je juoedinbe + equiogon qques ap anuao uorpayra]
[RE FE ET TEEN: Il voor 1 1 (l (l 000168 $ IS9AOOYON SIn9SS2J01d Sap AS 19 21099 Lo?
TESTER" 11 1 1 1 Rs H H 008722 —$ [ui sinpoid jo uowodinbo + oHg07 EJESO}N QUES op OAUeO LOMPajP}
ter! FC TN | 1 1 1 jm 1 ovoser $ "20404 SiN2SS9JO1d S0p AIS 19 21009 UONPEJE
pe 008222 $ Poeuueud synpoid io uowiedinbe + rungng eques op equeo uompaje}]
| uonsooy |uopooon| 000168  $ ALWEYOY SINSSAJO1À SaP AIS }9 21099 LORI2JP}]
DE CEE EEE
S3UNLONULSVEANI $3Q NOLLVS1 VAN 30 ONINNV'Id 00+9008  $ SOUnONAPEAUI EXO
pue eue que pue
sgoog SsÂæozz Sfeos s{scoss slow ssoow s|rwoo some: s|z008 s|0606 $ #9 Jopueuy aquodsk
moe Slésos sesor soso swoe s|oo1 s [os6oi sgéor s [2008 $ roumu oqurés]
0262 $ 910+S 10 luaweuvogouo:
£26 1 $ Rugnbuinb goueuaueu 19 voeu
1008 $ uowoUEUR A WWESIMOQUE
s[1208 $ Woweoueurid]
80606 $ Hors euon]
101
STANNOISA BA SUIONVNIA XNA S3Q NVITEVL
eqBuen juowednouG £0/z+ 2emLL
USE VO 149 ‘ensaio} jueyodxa

So1MONSeJuI Sep uonesi[e841 ep jeuuolsiAe1d euwe1Bouoiy) : OL eXEUUY

equenuawednols 7 19 I JVV : £0/2T HOHAAOS NN
+9 ins zs o8ed : HHALLSHNO4 NOISSHONOD 4 LVYLNOD NA SHDUVHO S4Q HHIHV NA 41VI90S ASNV19 VI LNVNLILSNOD AUOI9V

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba
Page 53 sur 64

Annexe 11: Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisés en accord avec ce cahier des charges

Le choix de la communauté a été de prendre en charge les coûts d'entretien et de
maintenance des infrastructures est assurée par le Fonds de Développement par l'affectation,
chaque année et quelle que soit la zone exploitée, de 8,7% du total des ristournes de manière
à mutualiser les coûts récurrents se rapportant aux infrastructures déjà réalisées sur
l'ensemble de la concession.

Le programme d'entretien et de maintenance sur les 5 prochaines années des infrastructures
socio-économiques financées par le fonds de développement soit 3 écoles de 6 classes avec
bureau des professeurs ainsi que 3 postes de santé, le tout réalisé en briques adobes
revêtues avec plafonnage et équipements scolaires et sanitaire a été établi.

Le programme quinquennal prévisionnel d'entretien et de maintenance a établi sur la base
d'un budget de 7 943 $ (montant estimatif).

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Page 54 sur 64

Programme prévisionnel d'entretien et de maintenance CFT GA 012/03 gpti Mangba

F Quantité [pri unitaire] Total

H. Peinture de tous les batiments

(chaux IE nu kg | 24 fbaiment [S 100$ 480
pinceaux brosses | 6 Pièce | 1 | ÏS _‘1000f$ 60]
main d'œuvre L_2 1 jours L 24  Jbatment Ï$ 500Û$ 240
2. Plafonnage de tous les batiments |
(contre plaqué L_2 plaque I 24  ]baïment $ 9001$ 432
(couvre joints | 0,01 _ m3 Ale 24 _Jpatiment [E 350,00 IE El
[main d'œuvre | 05 I jour J 24 Jpztiment | $ 500[$ 60

B. Equipements salles de classe
[abieaux [5 TT tableaux E JS 200fS 2160
(table bancs 2 EX banc 18 salles $ 30,00 | $ 1080 |

4. Toiture de tous les batiments

loles T L tôle = aiment [S 160$ 1162

main d'œuvre | jour batiment |S 600!$ 144

(5. Autres

ciment 3

sa | 2  fhaimen JS 220
serrure | re | 2 {aiment [S 500]

$
=
[Fraise 1 + chaise TT paiment [5 1005 240
$
2 | $

JAutres | L | |

[paunele porterenêtre | paumelle | 24 pztiment $ 2,00

TOTAL entretien et maintenance 2 ans : 7943

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Page 55 sur 64

Annexe 12 : Modalités d’exercice des droits coutumiers de la communauté locale

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale des droits d'usage forestiers lui reconnus par la
loi notamment :

le prélèvement du bois de chauffe et sticks pour la construction.
la récolte des fruits sauvages, chenilles et champignons

la récolte des plantes médicinales

la pratique de la pêche coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit. ”:

1) Prélèvement du bois de chauffe et sticks pour la construction.

SODEFOR s'engage à garantir l'exercice de ce droit. La communauté locale a le droit de
prélever tout bois mort sur toute l'étendue de la concession. Elle a également le droit de
récupérer en forêt, les déchets de grumes ainsi que le reste de branches des arbres exploités
par SODEFOR, à l'exception des souches elles-mêmes.
De même, la communauté locale a le droit de couper pour besoin de construction, tout stick,
sur toute l'étendue de la concession. Néanmoins, pour des raisons évidentes de sécurité, la
communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en cours.
Afin d'assurer aux communautés locales une réserve foncière pour leurs futures activités
agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone affectée au
développement rural. Cette zone comprendra les défrichements actuels ainsi qu'une partie
des forêts de terre ferme. Dans ces zones, outre les activités agricoles, les communautés
locales pourront aussi effectuer les prélèvements destinés au bois de chauffe, à la fabrication
de charbon de bois (makala) ou à la construction.
La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones en cours
de défrichement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière.
Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois mort,
tout prélèvement est interdit :
«La série de conservation qui garantit la protection de zones à haute valeur écologique ;
+ La série de protection des zones sensibles : corridors de protection pour les cours d'eau
(protection des berges), fortes pentes, sols sensibles à l'érosion … ;
+ La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

1 2 3 8 9 10
Clay
11 13 18 20
“ Al { JŸ
PACE LEXA
SODEFOR ONG _

e—

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba
Page 56 sur 64

2) Récolte des produits forestiers : fruits, chenilles, champignons et plantes
médicinales

Afin de garantir le plein exercice de ce droit par la Communauté locale, SODEFOR s'engage à
mettre en place une équipe socio-économique qui aura pour mission d'établir, avec la
Communauté locale, la liste des produits forestiers autres que le bois d'œuvre. Il s'agira en
particulier de produits forestiers :

+ à usage alimentaire (fruits, chenilles. champignons, etc.)
+ _ à usage médicinal (feuilles, écorces, racines, etc.)
° à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la Communauté
locale des règles acceptables (périodes, distances de récolte etc.) permettant à la
Communauté locale d'exercer pleinement ces droits, sans toutefois gêner SODEFOR dans
ces activités d'exploitation.

Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera d'exercer ces
droits dans les blocs où l'exploitation est en cours.

3) Pratique de la chasse et de la pêche coutumières

Conformément au Code Forestier, SODEFOR s'engage à garantir à la Communauté locale
l'exercice du droit de pêche et de la chasse coutumière, sur toute l'étendue de sa concession.
Cependant l'exercice de ce droit devra se faire dans les conditions définies par, l'arrêté n°014
du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002portant réglementation de
la chasse d'une part et, d'autre part, dans le respect des conventions internationales ratifiées
par la ROC sur la protection des espèces menacées, en particulier la CITES.

Sera ainsi affichées dans différents lieux publics, en particulier au bureau du Comité de
Gestion la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, SODEFOR interdit à ses agents et à ses véhicules le transport d'arme
de chasse et de viande de brousse.

La Communauté locale s'engage à signaler toute personne qui s'adonne à la chasse ou pêche
illégale dans la concession.

LYCl#

CA 12

M]

SODEFOR ONG

PT E”
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRE RERQUUESSION FORESTIERE :
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba = NS

© Page 57 sur 64

AS
Nas 13 : Conditions d'accès négociées aux ressources financières par le CLG

Le fonds de développement local sert exclusivement aux objets ;'SEs-dans lé budget prévisionnel
global. En cas de recettes additionnelles, un avenant à l'accord de clauses sociales est établi pour
préciser l'affectation de cette recette dans le respect des conditions réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du concessionnaire
forestier SODEFOR, en ses livres, un compte spécial ouvert au nom de la communauté locale,
différent de la comptabilité régulière de l'entreprise et que le comité local de gestion en assure la
gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à la suite de
versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire SODEFORs'engage à mettre à la disposition du comité
local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées dans le budget
prévisionnel global. Des séances de travail/réunions ad hoc doivent être organisées par les parties
prenantes (comité local de gestion et entreprise/concessionnaire) pour des clarifications nécessaires
sur la gestion du fonds. Ces séances de travail sont accompagnées des procès verbaux établis et
signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons de
commande sont établis par le comité local de gestion. Ces bons sont liés à chaque réalisation et
indiquent la période prévue de livraison. Ils sont signés par un membre de chaque partie prenante du
CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire SODEFOR, soit par le CLG, et dans tous
les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être appliquée, elles
doivent être signées par le président, le trésorier du comité de gestion et le délégué de l'entreprise
forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des prix des
matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison sont
signés et déclinés en deux étapes de réception d'abord entre l'Entreprise et le Comité Local de Gestion
pour la première réception, ensuite entre le Comité de Local de Gestion et les membres de l'équipe
locale de construction.

D 2 7 8 9 10

À #4 v
4 12 17 18 19 20:
TE 7 | ANX

SODEFOR

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Page 58 sur 64

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des membres du
CLG pour s'assurer de la qualité de la construction et du respect du chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de désaccord au
niveau du CLS et enfin par la juridiction la plus appropriée.

PAPA Les VA

SODEFOR.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Page 59 sur 64

Annexe 14 : Calcul prévisionnel des ressources au Fonds de développement

Comme indiqué lors des négociations, il est approuvé par tous que le cubage des grumes est
réalisé sous aubier et que les volumes indiqués dans le tableau de calcul du fond de
développement sont également sous aubier.

Tableau : Prévision des contributions au fonds de développement

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE :
titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Page 60 sur 64

BOSSE CLAIR

BUBINGA / EBANA

DIBETOU

IROKO

KOSIPO

LONGHI BLANC

s|sls|s|p|n|n|s|n|s|p|n|s

BOMANGA

BOSSE FONCE

@ | oo | oo | oo | wo | co | co | co | co | co

45 376

22727 90 908

42

Pate

ONG

SODEFOR.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT. Page 61 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et2 groupement Mangb ù

#. 7 \

Annexe 15: Facilités en matière de transport des personnes èt des. biens par le
concessionnaire forestier pee Î

Conformément à l'article 89, alinéa 3, point C, du Code Forestier. lé concessionnaire forestier,
SODEFOR, s'engage à faciliter l'embarquement à bord de ses moyens”de transport d'un
nombre limité des personnes rattachées aux villages du groupénent-Mañgba.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions ni
d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique liées
au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce transport à
5 personnes par ponton, selon les dispositions suivantes :

" Ces personnes sont préalablement enregistrées par une personne désignée par le
comité local de gestion ou un représentant du concessionnaire. Cette désignation fera
l'objet d'un échange de courrier entre le comité local de gestion et l’entreprise. La
personne désignée remet à chaque personne enregistrée une note attestant qu'elle a
été autorisée de voyager à bord des moyens de transport du concessionnaire forestier.

= Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît que
la Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage,
y compris lors de l'embarquement et le débarquement.

"Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de 5
sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul responsable de
‘la surveillance de ses biens, ce qui vaut dire que le concessionnaire forestier ne peut
‘pas être tenue responsable en cas de perte ou disparition.

La facilité de transport ne peut pas être confondue à la prise en charge par la société.

De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau dès
l'arrivée à destination pour un en droit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de SODEFOR à Kinshasa. Mais pour un transport maximum de15 personnes par
ponton, l'ordre de priorité étant basé sur l'enregistrement des demandes.

_ 1 2 3 4 5 8 9 10
AA 12 | 15 18 19 20
Para des Fu \M

SODEFOR ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

Page 62 sur 64
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba Re Eesur

mere

Compte rendu de la réunion de négociation et signature de l'accord portant clause
sociale 012/03 entre la SODEFOR et la communauté locale de Mangba tenue le 30 décembre
2013

L'an deux mille treize, le vingt neuvième jour du mois de décembre, s’est tenue à Buburu au
sein de l'église catholique une séance de travail en rapport avec la signature de l'accord
portant clause sociale entre la SODEFOR et la communauté locale du groupement
Mangba.

Les points ci-après étaient inscrits à l’ordre du jour :

- La prière

-_ L'hymne national

-__ Mot de l’Administrateur du territoire

- Mot du chef de groupement

- Mot du Délégué de la SODEFOR

- Présentation des participants é

-__ Identification des parties prenantes aux négociations V/ *

- Présentation du Fonds de développement prévisionnel Ë

- Présentation des infrastructures retenues (ès

-__ Présentation du budget équilibré esse

- Présentation du planning des réalisations LES

- Echange

- Lecture de l'accord portant clause sociale ù

Avant toute chose le modérateur de la journée a demandé à tout le monde se tenir
debout pour chanter l'hymne national.

La parole a été accordé à Mr l’Administrateur du territoire qui a demandé à la
communauté d'être attentive aux propositions faites par le partenaire afin d'appuyer
le développement à la base de nos villages.

Aussi le chef de groupement s’est dit très satisfait de la présence de cette forte
délégation dans contrée afin d'assister sa population, il leur a demandé de faire
preuve de maturité en analysant consciencieusement cette opportunité d'appui au
développement pour nos populations.

{Prenant la parole à son tour Monsieur Erasme KIAMFU délégué de SODEFOR, a salué
et remercié tout le monde pour avoir rehausser de leur présence cette réunion. Il a
fait connaitre à tous que l'on est venu pour conclure l'accord, et non pour mener
encore des discutions, mais qu’à cela ne tienne on aura un moment d'échange pour
apporter plus des précisions.

SODEFOR

—

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

Page 63
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba te sour ef

Identification des parties prenantes

Le modérateur du jour Monsieur Moise a demandé aux deux parties prenantes à la
négociation de s’est présenter afin d'éviter tout malentendu, ainsi pour la signature
du dit accord on aura d’une part Mr LELEKE Moïse chef de groupement et de terre,
de l’autre la SODEFOR Mr Erasme KIAMFU, moyennant une lettre d'habilitation
signée par Mr Albano en date du .....…

Présentation du fonds de développement prévisionnel

Mr Erasme a expliqué à titre de rappel comment la SODEFOR procède à l'évaluation
des ressources dans les 4 AAC qui conduit à la détermination du montant
prévisionnel du fonds de développement.

Ainsi pour l'AAC1 et 2 nous avons un volume prévisionnel de 22 727m3 pour un
montant prévisionnel de 90 908 $US.

Il tenu à préciser qu'il s’agit des prévisions, et que la réalité donnerait d’autres chiffres.

Conformément à la demande de la communauté les projets communautaires ci-après
ont été retenus :

Type de bâtiment et équipement Localisation Nombre
Réfection de deux écoles primaires de 6 MOKAME et 2
classes en briques adobe de 288 m° MOKOLOVESI
Réfection d’une école secondaire de 6 classes
en briques adobe de 288 m? MOBOZA L
Réfection de trois salles des professeurs en MORAME
briques adobe de 30 m2 MOKOLOVESIE L
MOBOZA
Réfection de trois centres de santé en briques | BUBURU, MOSALA-
adobe de 48 m°? LOBIKO et 3
MOBOMBA
BUBURU, MOSALA-

Acquisition d'équipements et de produits LOBIKO
L £ et =
pharmaceutiques pour les centres de santé MOBOMBA LES

F

h--T-2 7 8 9 10
l À Las
AC f] I ”
"1 12 17 18 19 20
cé 717

UE
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 12/03 : AAC 1 et 2 groupement Mangba

Page 64 sur 64
professeur en briques adobes à Mokame débutera au trimestre zéro et va se
terminer au trimestre 1 de la première année, au deuxième trimestre de l'année 1 il
y aura la réfection du centre de santé de 30 m? en briques adobes plus équipement
en matériels médicaux et en produits pharmaceutiques à Buburu, au trimestre 3 au
trimestre 4, il y aura réfection d’une école secondaire de 6 classes en briques
adobes de 288m?° à Moboza, au trimestre 2 de la deuxième année il y aura la
réfection du centre de santé de 48 m? en briques adobes plus équipement en
matériels médicaux et en produits pharmaceutiques à Mosala lobiko , du trimestre 2
au trimestre 3 de l’année 2 on aura la réfection de l’école primaire de 6 classes de
288 m?° avec salle de professeur en briques adobes à Mokolovesi et du trimestre 3
au trimestre 4 de l’année 2 on aura la réfection du centre de santé de 48 m° en
briques adobes plus équipement en matériels médicaux et en produits
pharmaceutiques à Mobomba.

Echanges

Lors des échanges quelques préoccupations ont été soulevées notamment :

Quel est l'impact du développement que la SODEFOR a amené partout là où elle
exploite depuis son existence et qu’elle peut nous apporter ici à Bomongo ?

Avec le prix légal de 4 $ par m3, pensez-vous que l’on aura grand-chose à attendre
de cette exploitation au point sacrifier notre riche forêt, alors que parle temps qui
court, le monde milite pour la conservation ?

Au cas l'exploitation où il ya exploitation, comment nous de la communauté locale
allons bénéficier des produits du bois (bois scié, chevron, contreplaqué,.…), alors
que l’on nous que les deux grandes usines de la SODEFOR sont localisées à
Kinsahasa et à Nioki, nous resterons là à regarder le bois évacué de notre forêt au
bénéfice de l'exploitant et les habitants de ces destinations finales ?

Est-ce qu’un changement de cette fourchette des prix au m3 des essences ne peut
elle pas être envisagé ?

Quel est le compte des chefs des terres et ayant droit dans tout ça, car l’on ne parle
que de l'intérêt communautaire ?

Quand l'exploitation va démarrée allons nous encore entrer dans cette forêt pour y
exercer nos activités habituelles ?

7 Zibommencer à 10h26” le 29 décembre 2013, la réunion a pris fin le 30 décembre 2013

à 14 h30".

